The opinion of the court was delivered by
Me. Justice Pope.
It is alleged here that the trial judge erred in the trial of this case in the following particulars: First. By admitting the declarations of one W. E. Harter, who was not present at the trial. Second. By denying counsel for the accused the right to fully cross-examine one of the witnesses for the prosecution. Third. By allowing the contents of a letter, written by the prisoner, and which had been destroyed after being read, to be given in evidence. Fourth. By refusing the prisoner a new trial, (a) Because the evidence was not sufficient to support the verdict. (&) Because, after the prisoner closed the evidence in his behalf, certain witnesses were examined by the State, whose testimony was not in reply, but was as new matter.
1 1. The “Case’’ here fails to sustain this ground of appeal. Unquestionably, “hearsay testimony” should be generally ex- . eluded. In the case at bar, however, the declarations of the absent witness, W. E. Harter, which were admitted, were made in the presence óf the accused, and hence it was competent for the State to give them in evidence.
2 2. We have carefully examined the “Case,” to ascertain if the Circuit Judge interfered with the rights of prisoner’s counsel on the cross-examination of the State’s witness, Daniel Henderson, but fail to find anywhere a curtailment of the legitimate exercise of counsel’s privileges. It must always be borne in mind that the delicate duty of determining when counsel has reached the limit to the right of cross-examination of a witness must be confided to the Circuit Judge. If the “Case” showed any disregard of the rights *260of counsel in this or any other matter, this court would not hesitate to protect counsel; but we must be equally frank in saying that, in this instance, the Circuit Judge did not trench upon counsel’s rights in any particular complained of.
3 3. It seems that the prisoner, while in jail, wrote a letter, and, after sealing it up in an envelope, addressed the same to Nancy Love, and placed such letter in the hands of one Mary Praylor, with directions to deliver the same to Nancy Love. The witness, Mary Praylor, testified that she placed this letter in the hands of Nancy Love, who opened it, and then requested the witness to read it; that as soon as the letter was read, Nancy Love placed it in the fire and it was burned up. Counsel for prisoner objected to this witness stating the contents of this letter. Objection was overruled and the witness stated the contents. Wesee no error here.
4 4. Lastly, we will consider the grounds for a new trial, (a) We have, time and time again, repeated the decision that this court cannot interfere with the discretion of the Circuit Judge when he passes upon motions for a new trial, so far as the sufficiency or insufficiency of evidence is concerned. The responsibility in such instances is that of the Circuit Judge. We are denied the power by law to interfere with his decision of such questions.
5 (b) We are unable to sustain the view of appellant, that the Circuit Judge should have granted a new trial on the ground here involved. The "Case” shows that all the testimony now complained of was taken without the slightest objection of prisoner’s counsel. It is the business of counsel to speak at the trial, if objectionable testimony is offered. If they allow the rules of law, so far as the introduction of testimony is concerned, to be violated in the Circuit Court, they cannot receive relief in this tribunal. But for the comfort of the counsel in this case, we will say that, in the main, if not entirely, the testimony to which they now except was strictly in reply.
It is the judgment of this court, that the judgment of the Circuit Court be affirmed.